Citation Nr: 1046152	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left ankle 
disability prior to June 15, 2009.

2.  Entitlement to a rating in excess of 10 percent for a left 
ankle disability from June 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 rating decision that granted service 
connection for a left ankle disability and assigned a 
noncompensable rating, effective March 7, 2005.  The Veteran 
expressed disagreement with the noncompensable evaluation.  The 
RO subsequently increased the rating for this disability to 10 
percent, effective from June 15, 2009.  The Veteran has continued 
his appeal.  As a result of the RO's actions and in the interest 
of clarity, the Board has separated the issue on appeal into two 
issues, one for entitlement to an initial compensable rating 
prior to June 15, 2009, and a second, for entitlement to a rating 
in excess of 10 percent after that date.  In May 2009, the Board 
remanded this matter for further development.


FINDINGS OF FACT

1.  Prior to June 15, 2009, the Veteran's residuals of left ankle 
fracture have been manifested by complaints of pain on use; pain 
evidenced by wear patterns on the Veteran's left shoes has not 
been related to any internal derangement of the left ankle.

2.  Since June 15, 2009, the Veteran's residuals of left ankle 
fracture have been manifested by no more than moderate limitation 
of motion of the ankle with pain.


CONCLUSIONS OF LAW

1.  Prior to June 15, 2009, the criteria for an initial 
compensable rating for the Veteran's left ankle disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Codes (DCs) 5270, 5271, 5272, 5273, 5274 
(2010).

2.  Since June 15, 2009, the criteria for a rating in excess of 
10 percent for the Veteran's left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
DCs 5270, 5271, 5272, 5273, 5274 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran's 
claim for increased rating arises from the Veteran's disagreement 
with the initial rating assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board will 
not address whether VA has complied with the notice provisions of 
the VCAA with respect to these claims.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, VA, and private treatment records.  
The Veteran was also afforded two VA examinations, and neither he 
nor his representative has argued that any of his VA examinations 
are inadequate for rating purposes.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be 
assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation of a 
service-connected disability and a case (such as this one) in 
which the Veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the claimant.  
Id.

The Veteran was initially granted service connection for 
residuals of left ankle fracture by a rating decision in May 
2006, at which time this disability was assigned a noncompensable 
rating effective March 7, 2005.  The Veteran disagreed with this 
assignment and the RO subsequently increased the rating to 10 
percent in January 2010, effective from June 15, 2009, based on 
June 15, 2009, VA examination findings of more limited 
dorsiflexion and plantar flexion.  The Veteran has continued his 
appeal.

The Veteran's residuals of left ankle fracture are rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which evaluates limitation 
of motion in the ankle.  Under this diagnostic code, moderate 
limitation of ankle motion warrants a 10 percent rating, while 
marked limitation of motion warrants a 20 percent rating.  The 
schedule of ratings does not define the terms "slight," 
"moderate," and "severe;" rather than applying a mechanical 
formula to make a determination, the Board evaluates all of the 
evidence such that decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2010).  However, the Board notes that the average normal 
range of motion in the ankle is 0 to 20 degrees of ankle 
dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 
C.F.R. § 4.71a, Plate II.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Service treatment records reflect that in December 1971, the 
Veteran injured his left ankle while playing football.  
Examination revealed swelling and tenderness with deformity of 
the ankle joint.  X-rays revealed the fracture of the posterior 
malleolar.  The diagnosis was fracture of the posterior malleolar 
without displacement.  An entry dated one month later reflects 
that the Veteran's cast had been taken off and that his ankle was 
starting to "loosen up."  While the Veteran's separation 
examination report notes a history of broken bones, no complaints 
or diagnoses were provided with respect to the Veteran's right 
ankle.  In addition, no relevant complaints or diagnoses were 
noted at the time of a National Guard examination in January 
1999.  

A November 2005 private medical report from Dr. Gary Edwards 
reflects that the Veteran had a history of a fracture to the left 
ankle during service in December 1971.  Dr. Edwards noted that 
there was cast removal with splinting in January 1971, and that 
the Veteran had since had a residual gait abnormality, especially 
associated with running, which caused an uneven wear of his 
shoes.  The assessment included fracture of the left ankle with 
residual arthritis from injury.

VA joints examination in March 2006 revealed the Veteran's 
history of a left ankle fracture during service that was casted 
and did not require surgery.  The Veteran now complained of pain 
to his ankle with prolonged jogging or standing.  The pain was 
reportedly severe for about an hour at a time and with some 
slight pain and limping for two days thereafter.  The Veteran was 
employed as a maintenance coordinator, where he had been employed 
for the previous seven or eight years.  The Veteran stated that 
he was able to perform his occupation and his activities of daily 
living, but that he experienced pain with prolonged running or 
standing.  The Veteran used inserts in his shoes and an 
occasional left ankle brace.  His use of a better brand of shoe 
also reportedly helped his ankle.  There was no history of 
dislocation or subluxation.  

Physical examination revealed that the Veteran presented a pair 
of tennis shoes that he had been wearing for jogging with an 
increased wear pattern to the heel and ball area of the left shoe 
when compared with the right.  A similar pattern was also noted 
with respect to the shoes the Veteran wore to this examination.  
The Veteran did not currently present with a cane or braces, and 
his gait was steady.  The ankles showed no redness, swelling, or 
tenderness to palpation, and the Veteran could rise on his toes 
and heels bilaterally and assume the squatting position with no 
difficulty.  Range of ankle motion revealed dorsiflexion to 25 
degrees bilaterally and plantar flexion to 45 degrees 
bilaterally.  There was no fatigability noted on repeated range 
of motion and, again, the Veteran moved against resistance with 
no difficulty.  X-rays of the ankles were noted to be pending.  
The diagnosis was chronic left ankle sprain and old fracture of 
the left ankle.  

In August and November 2006, the Veteran provided photographs of 
shoes depicting the wear pattern noted by the VA examiner in 
March 2006.  The Veteran also provided a statement from fellow 
workers who noted that the Veteran walked as if he had a limp.  

VA joints examination on June 15, 2009, revealed the Veteran's 
history of left ankle fracture in service.  The Veteran now 
complained of giving way, instability, stiffness, and weakness.  
He denied any episodes of dislocation or subluxation.  Physical 
examination did reveal an antalgic gait.  However, there was no 
arthritis, abnormal weight bearing, loss of bone or part of a 
bone, ankle instability or tendon abnormality.  Left dorsiflexion 
was to 10 degrees and left plantar flexion was to 40 degrees.  
There was also pain following repetitive motion with planter 
flexion reduced to 30 degrees.  There was no joint ankylosis, and 
while the examiner noted that X-rays revealed tiny plantar spurs, 
there was no degenerative joint disease (DJD) of the left ankle.  
The Veteran was currently employed in maintenance and denied any 
lost time from work over the past 12-month period.  

Based on a full review of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement to 
a compensable rating prior to June 15, 2009, or a rating in 
excess of 10 percent for the Veteran's left ankle disability 
after that date.  The schedular rating criteria provide for a 10 
percent rating for moderate limitation of motion of the ankle; a 
higher rating is not warranted unless there is marked limitation 
of motion of the ankle. 

The evidence of record prior to June 15, 2009, revealed full 
range of ankle motion, bilaterally.  See 38 C.F.R. § 4.71a, Plate 
II (as noted above, average normal range of motion in the ankle 
is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion).  Thus, with March 2006 VA examination findings of 
dorsiflexion to 25 degrees and plantar flexion to 45 degrees, 
there is no basis to assign a compensable rating based on limited 
motion and DC 5271 prior to June 15, 2009.  The Board would 
further note that while a private examiner has diagnosed 
arthritis in relationship with this disability, since DJD has not 
been established by X-ray findings (See 38 C.F.R. § 4.71a, DC 
5003 (2010)), a higher or separate rating for arthritis is not 
available either before or after June 15, 2009, and, in any 
event, there is no limitation of motion prior to June 15, 2009, 
that could, together with a finding of arthritis, support a 
compensable rating under 38 C.F.R. § 4.71a, DCs 5003, 5010 
(2010).  

The evidence is also against a rating in excess of 10 percent 
after June 15, 20009.  VA examination in June 2009 now revealed 
that dorsiflexion was limited to 10 degrees, and that plantar 
flexion was limited to 40 degrees without pain, and to 30 
degrees, with pain.  However, even assuming the limitation of 
dorsiflexion to 10 degrees and greatest limitation of plantar 
flexion of 30 degrees, limitation of dorsiflexion by 10 degrees 
(essentially reduced by one-half) and plantar flexion by 15 
degrees (essentially reduced by one-third) is not found by the 
Board to constitute the type of marked limitation of left ankle 
motion reserved for the highest rating under DC 5271, and because 
this is the most significant limitation exhibited on examination, 
the Veteran is not entitled to a rating in excess of 10 percent 
for limitation of left ankle motion.  Further, since there is no 
additional limitation of motion that is not compensated by the 
current 10 percent rating since June 15, 2009, the Veteran is not 
entitled to a higher rating for pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 and the Court's holding in DeLuca.

The Board has also considered whether the Veteran is entitled to 
an increased disability rating for any period under other 
applicable codes.  Diagnostic Codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings cited 
above, the record is devoid of any evidence of ankylosis of the 
ankle, subastragalur joint, or tarsal joint such as to implicate 
DC 5270 or 5272.  In this regard, the Board highlights that the 
Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 
1994), has repeatedly recognized that, at least for VA 
compensation purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Similarly, the 
evidence of record is devoid of any evidence of malunion of the 
os cacis or astragalus, or of astragalectomy, and as such, an 
increased rating for any period under DC 5273 or 5274 is also not 
warranted.  In addition, pain evidenced by wear patterns on the 
Veteran's left shoes has not been related to any internal 
derangement of the left ankle.  

Therefore, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against an initial compensable 
rating prior to June 15, 2009, or a rating in excess of 10 
percent after June 15, 2009, and that the record does not 
demonstrate changes in the Veteran's disability during these time 
periods that would warrant entitlement to any additional 
"staged" ratings.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
disability cause limited motion and pain with prolonged running 
and standing.  Such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an initial compensable rating for a left ankle 
disability prior to June 15, 2009, is denied.

Entitlement to a rating in excess of 10 percent for a left ankle 
disability since June 15, 2009, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


